 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UBALDO FIGUEROA, on behalf of                      Case No. 1:19-cv-01004-NONE-BAM
      himself and all persons similarly situated,
12                                                       ORDER TO SHOW CAUSE WHY
                         Plaintiff,                      SANCTIONS SHOULD NOT BE IMPOSED
13                                                       FOR FAILURE TO OBEY A COURT ORDER
             v.
14                                                       (Doc. Nos. 15, 17)
      CONNER LOGISTICS, INC.,
15
                         Defendant.
16                                                       FOURTEEN (14) DAY DEADLINE
17

18          On October 23, 2019, the parties filed a notice of settlement of this class action. (Doc.
19   No. 14.) On October 24, 2019, the Court ordered the parties to file a motion for preliminary
20   approval of the settlement no later than January 23, 2020. (Doc. No. 15.) On January 23, 2020,
21   the parties filed a stipulation to extend the deadline for the motion for preliminary approval of the
22   settlement to February 24, 2020. (Doc. No. 16.) The Court approved the parties’ stipulation on
23   January 24, 2020. (Doc. No. 17.) To date, the parties have not filed a motion for preliminary
24   approval of the settlement or sought to further extend the deadline to do so.
25          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these Rules

26   or with any order of the Court may be grounds for imposition by the Court of any and all

27   sanctions . . . within the inherent power of the Court.” Furthermore, “[a] failure to file

28   dispositional papers on the date prescribed by the Court may be grounds for sanctions.” L.R.
                                                        1
 1   160(b).
 2             Accordingly, the parties are HEREBY ORDERED to SHOW CAUSE why sanctions
 3   should not be imposed against them for failure to comply with the Court’s order requiring the
 4   parties to file a motion for preliminary approval of the settlement by February 24, 2020. (Doc.

 5   Nos. 15, 17.) The parties shall file a written response to this order to show cause within fourteen

 6   (14) days of service of this order. The parties may also comply with this order by filing the

 7   required motion for preliminary approval of the settlement.

 8             Failure to respond to this order to show cause may result in the imposition of

 9   sanctions on counsel or parties who contributed to the violation of this order.

10

11   IT IS SO ORDERED.

12      Dated:       March 2, 2020                            /s/ Barbara   A. McAuliffe             _
13                                                     UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
